Thompson, J. P.,
dissents and votes to reverse the order appealed from and grant the motion, with the following memorandum. I cannot agree with my colleagues in the majority that the imposition of a financial sanction against the defendants is adequate, under the circumstances of this case, to remedy his disregard of the plaintiffs’ disclosure requests and of specific judicial directives seeking the defendants’ compliance therewith. The conduct which warrants the imposition of the most stringent sanctions is not simply the defendants’ failure to fully and completely answer the plaintiffs’ interrogatories; rather, it is the defendants’ repeated failure to produce the offering plan to convert the premises known as 839 Carroll Street to cooperative ownership. It is this latter conduct which fully supports a finding of a deliber*529ate and contumacious failure to comply with disclosure thereby warranting the application of the extreme penalty of striking their answer. Accordingly, I dissent and vote to reverse the order appealed from and to grant the plaintiffs’ motion pursuant to CPLR 3126 to strike the defendants’ answer.
In this action, inter alia, for a judgment declaring that a cooperative conversion plan was invalidly and fraudulently declared effective, the plaintiffs properly served interrogatories upon the defendants (CPLR 3130, 3131). In addition to requesting answers to the written interrogatories, the plaintiffs demanded, inter alia, a copy of the cooperative offering plan. The defendants failed to respond to the interrogatories, thereby prompting the plaintiffs to move for the imposition of sanctions pursuant to CPLR 3126. The plaintiffs’ motion was disposed of by a "so ordered” stipulation which, inter alia, extended the defendants’ time to answer the plaintiffs’ interrogatories.
Upon the defendants’ continued failure to respond to the interrogatories, the plaintiffs moved pursuant to CPLR 3126 to strike the defendants’ answer for failing to answer the interrogatories within the time period prescribed by the stipulation. In opposition, the defendants claimed that certain key documents needed to complete the interrogatories, particularly the offering plan, were unavailable because they had been submitted to the Appellate Term, Second and Eleventh Judicial Districts, as exhibits in a separate action. Special Term (Bernstein, J.), by order dated November 26, 1984, conditionally granted the plaintiffs’ motion to strike unless the defendants served the answers to the interrogatories and paid the plaintiffs $250 on or before December 30, 1984. In reaching its determination, Special Term rejected as "patently insufficient and contrived” the defendants’ excuse for failing to serve their answers.
Thereafter, the defendants forwarded to the plaintiffs’ attorney a check in the stipulated amount and their answers to the interrogatories. Despite the plaintiffs’ request that the interrogatories be answered and verified by each of the defendants separately, only the defendant Jim Duffy answered and verified the interrogatories. In addition, the defendants still did not produce the offering plan. The counsel for the plaintiffs returned the check and rejected the answers as "cursory, superficial, incomplete and unresponsive”. The plaintiffs then moved for an unconditional order striking the defendants’ answer. In opposition, the defendants again asserted that the *530offering plan was unavailable because it had been submitted as an exhibit on the Appellate Term matter. Special Term (Hurowitz, J.), by order dated April 23, 1985, denied the plaintiffs’ motion. This appeal ensued.
I have no quarrel with the proposition that where the circumstances warrant such relief, monetary sanctions may be imposed in lieu of the sanctions specified in CPLR 3126 for refusal to comply with an order of discovery or a refusal to disclose (see, e.g., Williams v Coren, 112 AD2d 419; Gabrelian v Gabrelian, 108 AD2d 445, 448). Unlike the majority, however, I do not view the imposition of sanctions, under the circumstances of the matter at bar, as an appropriate judicial response to the defendants’ failure to comply with a court order directing the production of the offering plan.
The defendants’ lack of compliance and evasiveness is evident in two respects. First, they failed to submit answers as to each defendant; and second, they ignored a court directive ordering the production of the offering plan. In explaining the latter defect, the defendants offered an explanation identical to that which had been specifically rejected by Justice Bernstein at Special Term. In refusing to impose sanctions, Justice Hurowitz, in rendering the order before us on appeal, effectively overruled the order of Justice Bernstein. In my opinion, it was inappropriate for Justice Hurowitz to effectively reconsider and reverse a determination of a justice of coordinate jurisdiction (see, Ricco v Deepdale Garden Apts. Corp., 113 AD2d 822, 825). The prior conditional order involved an exercise of discretion, appropriate in directing the course of litigation, and should not have been disturbed. I believe that the defendants’ deliberately dilatory and evasive conduct deserves the imposition of an unconditional granting of the motion and I simply cannot agree that a monetary sanction will produce the desired result of full disclosure contemplated by CPLR article 31.